White, J.
It is unnecessary to comment upon but a, single feature presented by the record in this case. The party was tried upon an information for an aggravated assault. The information is based upon the affidavit of N. C. Reed, county attorney of Navarro county, who states-that, to “the best of his information and belief, one E. B. Daniels,” etc., going on to set out the facts constituting the assault. The information makes no reference to the affidavit, though it appears to have been based upon it.
We are of opinion that the affidavit is not such as is-*359required by law; that the county attorney should not have made the affidavit, but should have proceeded, under the provisions of our statute, to have procured the necessary complaint, affidavit, or testimony upon which to base or bring his information.
The following are the rules provided by statute for such proceedings (Acts Fifteenth Legislature, 87, 88) :
“ Sec. 13. Upon complaint being made before the county attorney that an offense has been committed which the county court or a justice'of the peace has jurisdiction to try, it shall be the duty of said county attorney to reduce the complaint-to writing, and cause the same to be signed and sworn to by the complainant, and it shall be duly attested by the county attorney. Said complainant shall state the name of the accused, if his name is known ; and the offense for which he is charged shall be stated in plain and intelligible words, and it must appear that the offense was committed in the county where the complaint was filed; and the .complaint must-show, from the date of the offense stated therein, that the offense is not barred by limitation.
“ Sec. 14. The complaint specified in section 13 of this act may be made before any judge of the county court, county attorney, or justice of the peace ; and, for the purpose of carrying out the provisions of this act, the county attorney is hereby authorized to administer an oath.
“ Sec. 15, It shall be the duty of the county attorney, upon the filing of said complaint, to prepare an information in writing, which shall be in compliance with Article 403 (Pasc. Dig., Art. 2870), part 3, title 4, chapter 3, of the Code of Criminal Procedure.
“ Sec. 16. Whenever any credible person shall inform any county attorney that an offense- has been committed, and shall give the names of the person or persons who may have knowledge of an offense, it shall be the duty of said *360county attorney, and he is hereby authorized and required, to issue a subpoena requiring said persons to appear before him, if the case is within the jurisdiction of the county or district court,, at a time and place named in such subpoena, . to testify under oath in behalf of the state', without stating in the subpoena the nature of the offense or the party suspected: and for this purpose county attorneys are hereby authorized to administer oaths. If the supposed case is one exclusively within the jurisdiction of a justice of the peace, the subpoena shall be returnable to the justice of the peace in whose precinct the offense was committed; and, if said person or persons shall fail or refuse to obey said subpoena, it shall be the duty of said county attorney, if he has reason to believe that the testimony is material, on his own motion or upon the affidavit of any credible person, to make his application to the justice of the peace, or clerk of the court having jurisdiction of the case, for an attachment to compel the attendance of. said witness, to testify before the said county attorney or justice of the peace, as the case may be,, at a time and place named in the attachment; provided that, if the information given by said credible person be in writing and under oath, the attachment shall issue as an original process, upon the written application of said county attorney ; and it shall also be the duty of the county attorney to notify the justice of the peace to whom he sends such witnesses of all the information he has relative to the case ; and provided, further, in capital cases the subpoena or attachment shall be made returnable to the county judge before whom the examination shall take place.
“Sec. 17. Upon the appearance of said witnesses it shall be the duty of the county attorney, justice of the peace, or county judge, as the case may be, to reduce their testimony to writing and cause the same to be signed by such witnesses ; and, if it appear therefrom that an offense has been commit*361ted, the county attorney shall, upon said testimony, file an information in the court having jurisdiction of said offense, as is provided for in section 13 of this act,” etc.
The act from which these extracts are taken was approved August 7, 1876, and took effect from its passage. It was in force at the time the affidavit and information in this case was filed. In harmony with these provisions are the provisions of section 8 of an act to organize county courts, and define their powers and jurisdiction. Acts Fifteenth Legislature, 20, and Pasc. Dig., Arts. 2870, 2871.
When tested by these rules, the affidavit in this case is not such an one as is contemplated by the law. Affiant states that the facts are stated ‘ ‘ to the best of his information and belief.” His information must have been obtained from some one else, and, if he believed the information, the party must have been a credible person in his estimation, and he should have procured his affidavit or testimony as a basis for the information.
Doubtless there are instances in which the county attorney would be authorized to make an affidavit, as, for instance, where he was the sole witness to a violation of the law; but our construction of the language of the statute above quoted is that he is not authorized to make the affidavit when he derives his knowledge of the facts from another party. As to the relationship which the affidavit or complaint bears to the information, see the case of Davis v. The State, decided at the present term of this court, ante, p. 184.
The affidavit upon which the information in this case is based being insufficient, and unauthorized by law, the judgment of the lower court is reversed and the case is dismissed.

Dismissed.